FORM 6-K SECURITIES AND EXCHANGE COMMISSION 450, 5th Street Washington, D.C. 20549 REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of September, 2011. The Toronto-Dominion Bank (Translation of registrant's name into English) c/o General Counsel’s Office P.O. Box 1, Toronto Dominion Centre, Toronto, Ontario, M5K 1A2 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-Fo Form 40-Fþ Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yeso Noþ If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- FORM 6-K SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. THE TORONTO-DOMINION BANK DATE:September 8, 2011 By: /s/ Rasha El Sissi Name: Rasha El Sissi Title: Vice President, Legal EXHIBIT INDEX Exhibit Description Press Release dated September 7, 2011 – TD Bank Group Announces Common Share Offering
